 

Case 1:01-cr-00257-JFK Document 310 Filegs

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA :
-against- No. O01 Cr. 257 (JFK)
GINO BRUNETTI, ORDER
Defendant.
Be x

JOHN F. KEENAN, United States District Judge:

The Government is directed to file its response to
Defendant Gino Brunetti’s pro se motion for compassionate
release, (ECF No. 309), by no later than March 10, 2021. The
Government is further directed to mail a copy of its response to
Brunetti at that time. Brunetti shall have 30 days from the
date on which he is served with the Government’s opposition to
file a response. Absent further order, the motion will be
considered fully submitted as of that date.

The Court will mail a copy of this Order to Brunetti today.
SO ORDERED. 2
Dated: New York, New York \o few tT ke “cd

February 24, 2021 (7 John F. Keenan
United States District Judge

 

 
